Citation Nr: 1310010	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  08-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New York, New York


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to a service-connected bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 1963 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In December 2008, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of the hearing has been associated with the claims file.  

In May 2011, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in December 2008 had retired and advised him that he had the right to a new hearing before another VLJ who would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In a May 2011 letter, the Veteran indicated that he did not desire an additional personal hearing before the Board.

A Board decision in June 2011 denied service connection for a back disorder, to include as secondary to a service-connected bilateral knee disability.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in August 2012, the Court vacates the Board's denial of this service connection claim and remanded the case for readjudication in accordance with the decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Regrettably, a remand is necessary for further evidentiary development.  The Veteran has contended both that he injured his back in service and that a current back disorder is secondary to his service-connected bilateral knee disability.  See, e.g., March 2006 claim; October 2010 statement.  

With regards to the in-service injury, the Veteran contends that the same injury that resulted in his service-connected bilateral knee disability also resulted in a back injury.  See October 2010 statement.  In connection with his bilateral knee claim, the Veteran reported that he injured his knees after scaling a wall in an obstacle course during training.  See December 2008 Hearing Transcript (T.) at 7.  In a July 2009 decision, the Board concluded that service connection for a bilateral knee disability was warranted based on the in-service injury.  The Board remanded the back issue for a VA examination to determine the existence and etiology of a back disorder.  

The Veteran was afforded a VA examination in September 2009.  The examiner provided a negative nexus opinion with the rationale that there was no record of any in-service injury and that the Veteran's bilateral knee disability would not lead to degenerative changes of the lumbar spine.  However, in light of the Board granting service connection for the knees based on the same in-service injury, the Board concludes that this rationale is not adequate.  The Board has conceded that the Veteran did indeed have an injury from scaling a wall in an obstacle course.  The Veteran described this injury as falling from an obstacle course and landing flat-footed, with the impact sending a shockwave through his body.  Therefore, a new VA examination is necessary for an adequate opinion that addresses whether the conceded in-service injury caused any current back disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this regard, the Board observes that a private October 2006 opinion indicates that the Veteran's current lumbar spine condition was likely to be an aggravation of his previous injury related to his spondylolisthesis of L4 on L5, which might have occurred years ago.  The Veteran has reported that the only injury he had was the in-service obstacle course injury.  See October 2010 statement.  The Veteran's October 2010 statement shows that he had been told by his surgeon that the injury resulted in a piece of broken vertebrae being lodged in his spinal column.  On remand, the examiner should address these contentions as well as the October 2006 opinion. 

The October 2006 letter from A.S., M.D. indicates that the Veteran was a patient under his care.  However, only this letter and no treatment records have been obtained.  Any records from Dr. A.S. should be obtained.  Also, at his hearing, the Veteran testified that a Dr. B. told him that his back disorder was due to his knees.  T. at 10.  On remand, records from Dr. B. should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service back treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. A.S. and Dr. B.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed back disorder that he may have.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms since service, review the record, and opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed back disorder is related to the in-service obstacle course injury.  The examiner should accept the Veteran's reports of the in-service injury.  The Veteran described this injury as falling from an obstacle course and landing flat-footed, with the impact sending a shockwave through his body.

The examiner should also opine as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed back disorder is caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral knee disability.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


